UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 4, WILHELMINA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 0-28536 74-2781950 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Crescent Court, Suite 1400, Dallas, Texas 75201 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214) 661-7488 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Appointment of Dieter Esch and Brad Krassner to the Board of Directors On February 4, 2010, the Board of Directors (the “Board”) of Wilhelmina International, Inc. (the “Company”) appointed Horst Dieter Esch (“Esch”) and Brad Krassner (“Krassner”) as directors of the Company.The Board’s intention to appoint Esch and Krassner to fill vacancies created by the resignations of Dr. Hans Boehlk and Derek Fromm on November 18, 2009 and November 19, 2009, respectively, was previously disclosed by the Company. Arrangements Pursuant to which Esch and Krassner were Appointed Esch, Esch’s stockholder affiliate Lorex Investments AG (“Lorex”), Krassner, Krassner’s stockholder affiliate Krassner Family Investments Limited Partnership (“Krassner L.P.”) and Newcastle Partners, L.P. (“Newcastle”) are parties to a Mutual Support Agreement, dated August 25, 2008 (the “Mutual Support Agreement”), pursuant to which the parties agreed to, among other things, (i) use their commercially reasonable efforts to cause their representatives serving on the Board to vote to nominate and recommend the election of one designee of Esch, one designee of Krassner and three designees of Newcastle (collectively, the “Designees”) and, in the event the Board will appoint directors without stockholder approval, to use their commercially reasonable efforts to cause their representatives on the Board to appoint the Designees to the Board and (ii) vote their shares of the Company’s common stock (“Common Stock”) to elect the Designees at any meeting of the Company’s stockholders or pursuant to any action by written consent in lieu of a meeting pursuant to which directors are to be elected to the Board.Dr. Boehlk and Mr. Fromm were the previous designees of Esch and Krassner, respectively, under the Mutual Support Agreement.Following the resignations of Dr. Boehlk and Mr. Fromm, Esch and Krassner designated themselves to fill the resulting vacancies on the Board. The terms of the Mutual Support Agreement were previously disclosed in the Company’s Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on August 26, Transactions with Esch, Krassner and their Affiliates In connection with the Company’s acquisition (the “Acquisition”) of Wilhelmina
